Fitzsimons, J.
This is an appeal from an order adjudging defendant guilty of contempt. The defendant, a judgment debtor, was served with the usual order in supplementary proceedings on April 6, 1892. His examination commenced April twelfth and continued to Hay twentieth.
Between April sixth and Hay twentieth defendant deposited in his bank several hundred dollars, to which he held the legal title.
This money was withdrawn from his bank by persons in whose favor he drew checks in payment of debts which he owed them.
This he has no right to do even if, as he stated, some of the money deposited so by him was loaned for the purpose of paying out the same to his debtors, as he did by the checks mentioned.
The moment the money reached his hands, he became the legal owner thereof, and was forbidden by the injunction contained in the supplementary proceeding order served upon him to interfere with the fund mentioned.
Having paid out said fund in the manner described, in violation to said order, he was guilty of contempt, and the order appealed from was properly made, and is affirmed with costs.
HcGown, P. J., and Van Wyck, J., concur.
Order affirmed.